Title: To Benjamin Franklin from Francis Dana, 6 April 1781
From: Dana, Francis M.
To: Franklin, Benjamin


SirParis April 6th. 1781. Hotel Valois, Rue Richelieu
Having agreably to my Instructions, as well as my own inclinations, laid before your Excellency all the papers which I have received from Congress, relative to my Mission for the Court of , and my correspondence with his Excellency the Comte de Vergennes, in consequence of the same, for the benefit of your good Counsel; and as you were so kind, at my particular request, as to introduce me to the Comte at the Conference we had last Wednesday upon the subject of my Mission, and heard the whole, I hope you will not think I give you any unnecessary trouble, when I request you to favour me, in writing, with your opinion upon the following matters.
Whether, on the whole, you conceived the Comte to have any objections to the Mission itself? Or,
Whether you considered his Reflections upon the Subject, rather intended as Cautions and Advice to me, respecting the conduct he wou’d wish me to hold in the business?
Whether you supposed him finally to make any real objections to my going to , in the Character only of a private American Gentleman; and there waiting for the favourable moment for opening my eventual Character? And,
Whether, all circumstances considered, your Excellency thinks it expedient for me to proceed to , in a private Character only, and there to wait as abovementioned?
You will not, I presume, think I mean any thing particular in my request, when I assure you, I shall likewise ask of Mr: Adams his opinion in writing, upon the same Subject. Being directed by Congress to consult you and him, I am desirous only to have it in my power, in case of the death of either of you, to show them I have done so, as well as the result itself; and that I have paid, as I shall do, proper respect and attention to your opinions and advice, in the whole of this business. I am with the greatest Respect & Esteem your Excellency’s most obedient & most humble Servant
F M Dana

P.S. I shall set off for Holland on Sunday morning, and shall chearfully take your Commands.
First copy
His Excellency Dr: Franklin Minister Plenipotentiary &c.

  
Notation in Dana’s hand: (8.) Letter from Fra: Dana to Dr: Franklin
Notation: April 6. 1781
